Citation Nr: 1749541	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  08-37 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to March 13, 2017, and in excess of 20 percent thereafter for lumbosacral strain with intervertebral disc syndrome.

2.  Entitlement to a disability rating in excess of 10 percent for left lower extremity radiculopathy.

3.  Entitlement to an initial disability rating in excess of 10 percent for right knee strain with meniscal tear.

4.  Entitlement to an initial disability rating in excess of 10 percent for left knee strain with meniscal tear.

5.  Entitlement to an effective date earlier than July 14, 2015, for the grant of service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to an effective date earlier than March 13, 2017, for the grant of service connection for right lower extremity radiculopathy.
ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from June 2001 to December 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Seattle, Washington. 

The issue of entitlement to an increased rating for PTSD has been raised by the record in a May 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has reviewed these systems to ensure a complete assessment of the evidence.

The issue of entitlement to an effective date earlier than July 14, 2015, for the grant of service connection for PTSD is addressed below; all other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

In a November 2007 rating decision, the RO granted service connection for major depression, recurrent, with an evaluation of 10 percent, effective August 20, 2007.  A notice of disagreement with the effective date assigned was not received within one year of the date of that decision.


CONCLUSION OF LAW

To the extent that the Veteran is attempting to disturb the finality of the November 2007 rating decision, her claim of entitlement to an effective date earlier than July 14, 2015, for the grant of service connection for PTSD, is dismissed.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the veteran's discharge or release from service, the effective date of such award shall be the day following the veteran's release.  38 U.S.C.A. § 5110 (b)(1) (West 2015). 

In the November 2007 rating decision, the RO granted service connection for major depression, recurrent, with an evaluation of 10 percent, effective August 20, 2007.  Subsequently, in an April 2016 rating decision, the RO recharacterized the Veteran's service-connected major depression as PTSD and granted an increased rating of 50 percent, effective July 14, 2015.  In a March 2016 statement, the Veteran argued that PTSD was the proper diagnosis during her original evaluation and, as such, the award should be retroactive to December 2005.  As the Veteran did not enter a timely notice of disagreement as to the November 2007 rating decision, her March 2016 statement is tantamount to a freestanding claim for an earlier effective date. 

The Board notes that in Rudd v. Nicholson, 20 Vet. App. 296 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim is raised, the Court has held that such an appeal should be dismissed.  Id. at 299-300. 

The Veteran essentially seeks revision of the prior final November 2007 rating decision by means of a claim for an effective date earlier than July 14, 2015, for the grant of service connection for PTSD.  While the Board expresses no opinion on the eventual success of a motion for revision of a prior final decision on the basis of CUE, the proper way to assert error in a final decision would be through an allegation that the RO's November 2007 decision contained CUE.  38 U.S.C. § 5109A; see Moody v. Principi, 360 F.3d 1306, 1309 (Fed.Cir.2004).  

The Board cannot adjudicate the Veteran's earlier effective date claim to the extent that it attempts to reopen a prior final rating decision, including on the basis of CUE, without violating the Court's express prohibition against freestanding earlier effective date claims found in Rudd. Id.  Therefore, there is no legal entitlement to an effective date earlier than July 14, 2015, for the grant of service connection for PTSD.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (When the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).


ORDER

The claim of entitlement to an effective date earlier than July 14, 2015, for the grant of service connection for PTSD is dismissed.


REMAND

At the outset, the Board notes that an April 2017 rating decision granted service connection for right lower extremity radiculopathy with an evaluation of 10 percent, effective March 13, 2017.  The issue of entitlement to an increased rating for this disability was incorrectly included in an April 2017 supplemental statement of the case.  To this point, in correspondence received in April 2017, the Veteran disagreed with the effective date assigned for the grant of service connection for right lower extremity radiculopathy.  
A statement of the case (SOC) has not been issued in response to the disagreement with the effective date assigned, and this issue must be remanded for the issuance of such an SOC.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.9 (c) (2016), see Manlincon v. West, 12 Vet. App. 238 (1999).  

The Veteran was afforded VA-contracted examinations in March 2017 in which the examiner did not review the claims file.  The examiners stated that there was objective evidence of pain on passive range of motion testing of the back, objective evidence of pain on non-weight bearing testing of the back, objective evidence of pain on passive range of motion testing of the right knee, objective evidence of pain on non-weight bearing testing of the right knee, objective evidence of pain on passive range of motion testing of the left knee, and objective evidence of pain on non-weight bearing testing of the left knee; however, the examination reports do not otherwise provide a clear indication of the range of motion findings that were obtained on active versus passive and in weight and non-weight bearing motion.

For these reasons, new examinations are necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination(s) with an appropriate examiner to determine the current severity of her lumbar spine and bilateral knee disabilities.  Access to the Veteran's electronic claims file, including a copy of this remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such a review was undertaken.  The examiner should provide a comprehensive report including complete explanation for all opinions and conclusions reached.

(a) All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail, specifically to include range of motion testing of the lumbar spine and bilateral knee disabilities considering active and passive motion, in weight-bearing and nonweight-bearing.  The examiner should provide information concerning where the Veteran experiences pain during range of motion testing, and if so, at which degree limitation of motion due to pain begins.  

The examiner should also determine whether there is weakened movement, excess fatigability, or incoordination, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination; and whether there is any pain which could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  

(b) The examiner should determine whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a (2016), and the frequency and total duration of such episodes over the course of the past 12 months.

(c) The examiner should identity any neurological manifestations of the Veteran's lumbar spine disability, beyond that of the already service-connected bilateral lower extremity radiculopathy, to include bowel or bladder dysfunction. 

(d) The examiner should characterize the bilateral lower extremity radiculopathy as mild, moderate, moderately severe, or severe and indicate whether there is muscular atrophy and, if so, the extent of such atrophy.

2.  Then, issue an SOC as to the claim for entitlement to an effective date earlier than March 13, 2017, for the grant of service connection for right lower extremity radiculopathy.  This issue should be certified to the Board only if the Veteran submits a timely and sufficient substantive appeal, and the Veteran should be informed of this fact.

3.  After completing all of the above, and any additional development deemed warranted, readjudicate the Veteran's claims.  If the benefits sought are not granted, the Veteran must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


